Notice of AIA  Status
The present application, filed on or after March 16, 2013,
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                              See MPEP § 606.01.

ELECTRONIC DEVICE HOUSING THAT PERMITS REMOVAL OF DAMAGED PLUG FROM JACK WITHIN HOUSING

Claim Rejections - 35 USC § 112, (b) 
The following is a quotation of 35 U.S.C. §112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4, 5 and 10-13 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   Claim 4 states in part; “the jack side” which lacks antecedent basis; “an elastic body disposed at a position” at a position is indefinite because the structural relationship of the extrusion member with respect to the other elements in the apparatus has not been definitively claimed.

Claim 10 states in part; “urging the extrusion member to a first opening portion side”  first opening portion side of what?  The structural relationship between the claimed elements in the apparatus have not been introduced, organized and correlated in such a manner as to present a complete operative device.

Claim 12 states in part; “urging the extrusion member to a side opposite to the first opening portion” and suffers the same deficiencies discussed in claims 4 and 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by                  CN 202 050 088 [IDS filed August 10, 2020].


    PNG
    media_image1.png
    393
    638
    media_image1.png
    Greyscale
[AltContent: textbox (4th OPENING)]With respect to Claim 1; CN 202 050 088 discloses an electronic device 20 comprising: a jack 10 including a first opening portion 1021 through which a plug 30 can be inserted along a first axis [Fig. 1A], and coming into contact with the plug at an electrode 120; and a housing 210, 220 formed separately from the jack 10, the jack 10 includes a second opening portion 1022 facing the first opening portion 1021 along the first axis, and a through-hole connecting the first opening portion and the second opening portion along the first axis [Fig. 2D], and the housing 210, 220 includes a third opening portion 212 opening on the same side as the first opening portion 1021 and opening at a position where a plug 30 can be inserted from outside the housing into the first opening portion, and a fourth opening portion [illustrated below] facing the third opening portion 212 along the first axis and opening at a position where the plug can be discharged to an outside of the housing through the second opening portion [1022 - Fig. 2D].


With respect to Claim 9; CN 202 050 088 discloses a plug holding mechanism [forming 222] holding the plug 31’ extruded from the fourth opening portion [Fig. 2C].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 7  are rejected under 35 U.S.C. 103 as being unpatentable over CN 202 050 088   in view of CN 106 961 049 [IDS filed August 10, 2020].

With respect to Claim 2; CN 202 050 088 shows an electronic device 20 comprising: a jack 10 including a first opening portion 1021 through which a plug 30 can be inserted along a first axis, and coming into contact with the plug at an electrode 120; a             housing 210, 220 formed separately from the jack 10,  the jack 10 includes a second opening portion 1022 facing the first opening portion 1021 along the first axis, and a through-hole connecting the first opening portion and the second opening portion along the first axis [Fig. 2D], and  the housing 210, 222 includes a third opening portion 212 opening on the same side as the first opening portion 1021 and opening to a position where the plug 30 can be inserted from outside the housing into the first opening portion.
	However CN 202 050 088 does not show or teach an extrusion member, having a projection portion that can be inserted into the through-hole from the second opening portion by an operation portion.
	CN 106 961 049 shows an analogous electronic device [Fig. 8] comprising a jack [Figs. 1, 2] and further teaches [0033] an extrusion member [push rod or ejector rod], having a projection portion [at the jack 3 – Fig. 7] and an operation portion [opposite end], disposed at a position where the projection portion can be inserted into the through-hole from a second opening portion 11 by the operation portion.


With respect to Claim 3; CN 202 050 088 shows the housing includes a fourth opening portion [illustrated above] facing the third opening portion 212 along the first axis and opening at a position where the operation portion of the extrusion member can be operated [Discussed in Claim 2].

With respect to Claim 7; CN 202 050 088 shows the housing includes a fourth opening portion [illustrated above].
	However CN 202 050 088 does not show or teach the fourth opening portion of the housing is a shape having a diameter smaller than a diameter of the plug.
	CN 106 961 049 further teaches an opening portion having a diameter smaller than a diameter of the plug [0033].
There appears to be no evidence of unique intuition or genius that distinguishes the claimed invention from being a mere permutation of that which is known and further derived from ordinary mechanical skill or craftsmanship whereby there is a novel and/or unobvious result which would have patentable significance.



Allowable Subject Matter
Claims 8 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims.

Regarding claim 8;  allowability resides at least in part with the prior art not showing or fairly teaching a jack with an axial through-hole connecting first and second opening portions, with a separately formed housing having axially aligned third and fourth opening portions with a partition having a valve opening only in one direction from the third or fourth opening portion side in conjunction with ALL the remaining limitations within     claims 1 and 8.

Regarding claim 6;  allowability resides at least in part with the prior art not showing or fairly teaching a jack with an axial through-hole connecting first and second opening portions, with a separately formed housing having axially aligned third and fourth opening portions; and an extrusion member having a projection portion and an operation portion disposed at a position where the projection portion can be inserted into the through-hole from the second opening portion and the operation portion closes the fourth opening portion by elasticity of an elastic body when the operating portion is not operated in conjunction with ALL the remaining limitations within claims 2, 3 and 6.

Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: US 9,887,492 Umehara shows a jack having an analogous “extrusion member” (6) which is urged by an “elastic body” (7) to close the insertion opening of the jack when the jack is not occupied by a plug (20).
	However there is no teaching for use in a jack that has axially aligned first and second openings and as such modification is not considered obvious.


Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
      Interviews are available Monday - Thursday preferably prior to 1 p.m. (EST).
If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833